Citation Nr: 1039601	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  03-28 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for night sweats, to 
include as a chronic disability resulting from an undiagnosed 
illness.

3.   Entitlement to an effective date prior to October 31, 2003, 
for a grant of service connection for chronic fatigue syndrome 
(CFS).    

4.  Entitlement to a rating in excess of 10 percent for CFS prior 
to December 16, 2009.

5.  Entitlement to a rating in excess of 60 percent for CFS from 
December 16, 2009.    



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to October 
2000, to include service in Southwest Asia during Operations 
Desert Shield and Desert Storm.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued in February 2002 and March 
2005 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The February 2002 decision, 
inter alia,  granted entitlement to service connection for a scar 
of the nose due to residuals of status post basal cell carcinoma, 
assigning a10 percent evaluation effective November 1, 2000; and 
denied service connection for night sweats, deviated nasal 
septum, gingivitis and polyarthralgia.  The March 2005 decision, 
inter alia, granted service connection for chronic fatigue 
syndrome, assigning a 10 percent evaluation, effective October 
31, 2003.

In a subsequent October 2007 decision, the Board granted service 
connection for polyarthralgia, denied service connection for 
deviated nasal septum, gingivitis and night sweats, denied a 
rating in excess of 10 percent for scar of the nose for the 
period from November 1, 2000 to August 29, 2002, denied a rating 
in excess of 30 percent for scar of the nose for the period from 
August 30, 2003, denied a rating in excess of 10 percent for 
chronic fatigue syndrome, and denied an effective date prior to 
October 31, 2003 for the award of service connection for chronic 
fatigue syndrome.  

The Veteran subsequently filed a pro se appeal to the Court of 
Appeals for Veterans' Claims (Court) in regard to the claims for 
service connection for deviated nasal septum and night sweats, 
the claims for increase for scar of the nose and chronic fatigue 
syndrome, and the claim for an effective date prior to October 
31, 2003 for the award of service connection for chronic fatigue 
syndrome.  In an April 2010 memorandum decision, the Court 
affirmed the Board's decision pertaining to the Veteran's claim 
for increase for nose scar (for both rating periods), but vacated 
the Board's decision pertaining to the claims for service 
connection for deviated nasal septum and night sweats, the claim 
for increase for chronic fatigue syndrome (CFS), and the claim 
for an earlier effective date for the award of service connection 
for CFS.  The Court then remanded these claims for further 
development and readjudication consistent with the memorandum 
decision.   

In a subsequent June 2010 rating decision, the RO, inter alia, 
increased the rating for the Veteran's CFS to 60 percent 
effective December 16, 2009, the date the RO had received the 
Veteran's claim for an increased evaluation.  

Regarding the Veteran's claim for increase, the Board is 
cognizant of recent Court precedent indicating that a request for 
a total disability rating based on individual employability, 
whether expressly raised by a Veteran or reasonably raised by the 
record, is not a separate 'claim' for benefits, but rather, can 
be part of a claim for increased compensation, such as the 
instant claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 
453-454 (2009).  However, in the instant case the Veteran 
explicitly raised a claim for TDIU, which was separately 
adjudicated by the June 2010 rating decision.  Accordingly, the 
Board has not considered a claim for TDIU as part of the instant 
claim for increase on appeal. 


FINDINGS OF FACT

1.  The evidence reasonably shows that the Veteran's current 
deviated nasal septum first became manifest in service.

2.  The Veteran's current chronic night sweats first became 
manifest in service and are reasonably shown to be related to his 
Gulf War service; the night sweats have not been attributed to 
any known diagnosis.  

3.  The Veteran's initial claim for Gulf War syndrome, received 
on November 8, 2000, reasonably encompassed a claim for CFS and 
the Veteran separated from service on October 31, 2000. 

4.  For the entire rating period the Veteran's CFS has been 
reasonably shown to be manifested by symptoms which are nearly 
constant and restrict routine daily activities to less than 50 
percent of the pre-illness level or which wax and wane, resulting 
in periods of incapacitation of at least six weeks total duration 
per year.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
deviated nasal septum are met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for night 
sweats, resulting from an undiagnosed illness, are met.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).

3.  The criteria for an effective date of November 1, 2000 (but 
no earlier), for the grant of service connection for chronic 
fatigue syndrome (CFS) are met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 (2009). 

4.  The criteria for a 60 percent rating  for CFS are met from 
November 1, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.88a, 
4.88b, Diagnostic Code 6354 (2009).

5.  The criteria for a rating in excess of 60 percent for CFS are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.88a, 4.88b, 
Diagnostic Code 6354 (2009).

  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. 
§ 3.159(b)(1).

Given the favorable outcome of the claims for service connection 
and the claim for an earlier effective date, an assessment of 
VA's duties under the VCAA is not necessary.  Regarding the 
Veteran's claim for increase for CFS, the Board notes that the 
claim arises from an appeal of the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA.

Regarding the duty to assist, the Board notes that there is no 
indication from the record that there is any additional evidence 
to be obtained in relation to the Veteran's claim for increase.  
Additionally, the Veteran was provided with a VA examination to 
assess the severity of his CFS in February 2010.  Accordingly, 
the Board finds that the duty to assist in relation to this claim 
has been met.  
 
II.  Factual Background

The Veteran served in the Southwest Asia Theater of Operations 
from July 1992 to July 1997 and his claims for service connection 
predominantly pertain to this part of his active military 
service.  

The service treatment records reveal that clinical evaluation was 
essentially normal at the time of a February 1975 entrance 
examination.  In particular, the Veteran's nose was found to be 
normal, with no septal deviation noted.  A December 1997 medical 
record notes complaints of night sweats.  The Veteran also 
complained of night sweats in February and March 1998.  In 
September 1999, X-rays of the paranasal sinuses revealed a 
slightly deviated septum without any significant turbinate body 
hypertrophy or impaired nasal ventilation.  The pertinent 
diagnostic impression was slightly deviated septum.  

A punch biopsy taken from the Veteran's nose in June 2000 showed 
basal cell carcinoma.  In September 2000 the veteran underwent 
nasal reconstruction and uvulectomy.  The Veteran's May 2000 
retirement examination also shows that a deviated septum was 
diagnosed.  The veteran complained of suffering from night 
palpitations in 1988 upon returning from Yemen.

Photocopies of an incomplete VA Form 21-526 (Veteran's 
Application for Compensation or Pension) is of record.  According 
to a January 2001 letter and a February 2002 RO rating decision, 
this VA Form 21-526 was received by VA on November 8, 2000.  
Chronic fatigue syndrome was not listed among the several 
disorders cited by the Veteran on the November 2000 VA Form 21-
526.  However, the Veteran did more generally claim "Gulf War 
Syndrome."

The report of an April 2001 VA nose examination includes a 
diagnosis of nasal obstruction, with right septal deviation.

The report of a May 2001 VA general medical orthopedic 
examination is also of record.  The report notes that the Veteran 
complained of night sweats since 1997.  He also indicated that he 
had associated fatigue, worse in the morning. The diagnoses 
included sinusitis/deviated septum, asymptomatic; bilateral 
osteoarthritis of the knees; and night sweats.  It was added that 
the veteran had been previously evaluated by an infectious 
disease specialist in order to ascertain symptoms of morning 
fatigue, migratory joint pains, and drenching night sweats.  The 
work-up, thus far, had been negative.  The examiner added that 
the Veteran did not fit one unifying disease manifestation as 
etiology of these findings.

In an April 2002 notice of disagreement, the Veteran indicated 
that he had suffered from fatigue since about 1996 and that his 
fatigue had become progressively worse.  Regarding his deviated 
nasal septum, the Veteran reported that he did not have a 
deviated septum prior to entry into service.  He noted that he 
had a large nose and that during service he experienced trauma to 
the nose on several occasions.  Additionally, at least two 
physicians had subsequently asked him when he had broken his 
nose.  The Veteran reported that he was not sure exactly when the 
septum had first become deviated but given that it was not 
present upon entry into service, and given the multiple instances 
of trauma to the nose during service, he was sure that the 
deviation first became manifest in service.  

A December 2002 VA outpatient treatment record shows that the 
Veteran denied night sweats.

A VA Form 21-4138, received by VA on October 31, 2003, shows that 
the Veteran specifically raised a claim for chronic fatigue 
syndrome.  He asserted that this was a direct result of his 
service in the Gulf War.

A March 2004 VA outpatient treatment record shows that the 
Veteran had been afforded a work-up for complaints of night 
sweats.  Testing was reported to have been essentially normal.

An August 2004 VA pulmonary medical consult note shows that the 
veteran denied having night sweats.

A September 2004 ear, nose, and throat examination report noted 
the presence of a deviated septum to the right side.  The report 
also noted that the Veteran had postnasal drainage.  

The report of a VA general medical examination conducted in 
September 2004 shows that the Veteran gave a history of night 
sweats, fatigue, and body aches since 1996 [when he was serving 
in the Gulf War].  The Veteran noted that his fatigue required 
him to rest for one or two days after he cut his lawn.  He added 
that he was fatigued following mild exertion.  Testing at the 
time of examination was reported to be essentially negative.  
Examination of the nose showed a septal deviation to the right 
side.  

A VA Gulf War syndrome examination report dated in September 2004 
notes that the Veteran complained of a history of chronic 
fatigue, night sweats, body aches, and trouble sleeping since he 
served in the Gulf War.  Gulf War syndrome was diagnosed.

A February 2005 addendum to the September 2004 VA Gulf War 
Guidelines examination includes a diagnosis of fibromyalgia.  The 
examiner opined that the Veteran's complaints of fatigue, 
nightmares, and night sweats were not related to any known 
diagnosis.  The examiner added that the Veteran had Gulf War 
syndrome.

Service connection for chronic fatigue syndrome was granted by 
the RO in March 2005.  A 10 percent rating, effective from 
October 31, 2003, was assigned. 

An August 2005 VA pulmonary medical consult note shows that the 
Veteran gave a history of night sweats, but denied currently 
having night sweats.

As noted, the Veteran provided testimony at a hearing conducted 
at the RO by the undersigned in July 2007.  He claimed to have 
begun to suffer from night sweats in 1996 while in Saudi Arabia.  
He mentioned that tests were undertaken while he was still on 
active duty to try to ascertain the cause of his night sweats.  
He added that he had night sweats about once a week, and that the 
cause of them had never been determined.  As concerning his 
deviated nasal septum, the Veteran testified that he did not have 
a deviated septum for the first part of his military enlistment, 
but that he did have one 26 years later.  

The Veteran also claimed that an earlier effective date, prior to 
October 31, 2003, should be assigned to the grant of service 
connection for chronic fatigue syndrome.  He noted that on his 
initial claim he cited "Gulf War Syndrome."  Also, regarding his 
claim for increase, the Veteran indicated that if he did 
something physical, such as driving to the hearing, he would have 
to take a nap afterwards.  

On February 2010 VA examination, the Veteran reported that he 
still had fatigue on a daily basis, which would get worse if he 
was too physically active.  He also reported that he had been 
having memory problems, including forgetfulness.  The examiner 
noted that debilitating fatigue was not present and that fatigue 
did not last 24 hours or longer after exercise.  The examiner 
also noted that the percentage of restriction of routine daily 
activities was 50% and that the duration of this restriction was 
more than 12 months.  The examiner indicated that two specific 
examples of activities that were restricted included running and 
intense physical activity.

The Veteran's reported symptoms were constant generalized muscle 
aches, frequent generalized weakness, frequent migratory joint 
pains, frequent sleep disturbance, occasional inability to 
concentrate and occasional forgetfulness.  The veteran indicated 
that he was able to use his riding mower and tractors to perform 
yard work.  He also indicated that he would perform mechanical 
work on the vehicles when he was able.  He stated that in the 
summer time he would occasionally scuba dive when he felt up to 
it and that he could no longer run due to fatigue and 
muscle/joint pains.  The examiner found that the Veteran's 
chronic fatigue had a severe effect on sports, a moderate effect 
on exercise, a mild effect on chores and recreation and no effect 
on shopping, traveling, feeding, bathing, dressing, toileting or 
grooming.  The examiner found that the Veteran's fatigue had been 
severe enough to reduce or impair the Veteran's average daily 
activity to below 50 percent of his pre-illness activity for a 
period of at least 6 months.  He also found that other clinical 
conditions that could produce similar symptoms had been excluded 
through evaluation and based on history, physical examination and 
laboratory tests.  Further, the examiner found that at least 6 of 
the 10 CFS diagnostic criteria had been met.  

In the April 2010 decision, the Court vacated the Board's 
decision concerning service connection for deviated nasal septum 
because the Board impermissibly made a categorical rejection of 
the Veteran's lay evidence.  This lay evidence consisted of the 
Veteran's testimony concerning in-service injury to his nose.  
The Court vacated the Board's decision concerning service 
connection for night sweats because the Board failed to provide 
an adequate statement of reasons and bases as to its conclusion 
that there was no clinical medical evidentiary finding that night 
sweats had existed for six months or more and no objective 
evidence capable of independent verification that the Veteran has 
chronic night sweats.  In particular, the Court noted that the 
Board did not adequately discuss a February 2005 addendum to a 
September 2004 VA examination report, where the examiner found 
that the Veteran's night sweats were not related to any known 
diagnosis, but indicated that the Veteran had Gulf War Syndrome.  
Additionally, regarding the Veteran's claim for an earlier 
effective date, the Court found that the Board's decision 
appeared contrary to the evidence as the Veteran had generally 
filed a claim for Gulf War Syndrome in October 2000 and had 
specifically reported progressively worsening fatigue since 
service in his April 2002 notice of disagreement.  

III.  Law and Regulations

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131. If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a 
veteran is presumed to have been sound upon entry, and the 
presumption of soundness arises. The burden then shifts to VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that a veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

A deviated septum often is a congenital or developmental defect 
for which service connection would be precluded by 38 C.F.R. § 
3.303(c), although it may be acquired due to trauma.  VA's Rating 
Schedule (Rating Schedule) (38 C.F.R. Part 4), authorizes 
compensation only for a deviated septum resulting from trauma.

Section 1117 of Title 38, United States Code, authorizes VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or combination 
of undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more within 
a presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive period 
for service connection, and denotes a broad but non- exclusive 
list of signs or symptoms which may be representative of 
undiagnosed illnesses for which compensation may be paid.

The law defines a qualifying chronic disability as that which 
results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a presumption 
of service connection.  38 U.S.C.A. § 1117.  This statute also 
provides that signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi- symptom illness include: 
(1) fatigue; (2) unexplained rashes or other dermatological signs 
or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the upper or lower 
respiratory system; (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.

VA regulations provide that for a disability to be presumed to 
have been incurred in service, the disability must have become 
manifest either during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2006; and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  This regulation also provides that disabilities 
that have existed for 6 months or more and disabilities that show 
intermittent episodes of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, however, 
if there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

The Board further notes that, on December 27, 2001, the President 
signed into law H.R. 1291, the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976, 
which contains, among other things, new provisions relating to 
Persian Gulf War veterans. Section 202 of the new statute expands 
compensation availability for Persian Gulf Veterans to include 
"medically unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, in addition to any diagnosed illness that the Secretary 
determines by regulation to be service-connected.  These changes 
in law were effective on March 1, 2002.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection on 
a direct basis, shall be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year of separation from service; otherwise, the 
effective date shall be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(i).

A claim may be either a formal or informal written communication 
"requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  A 
claim, whether "formal" or "informal," must be "in writing" in 
order to be considered a "claim" or "application" for benefits.  
Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any 
claim for VA benefits must be submitted in the form prescribed by 
the Secretary.  38 U.S.C.A. § 5101(a).  The provisions of section 
5101(a) are of general applicability and mandate that a claim 
must be filed in order for any type of benefit to accrue or be 
paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a). 

The United States Court of Appeals for Veterans Claims (Court) 
has held that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent on 
the part of the veteran" to seek service connection for that 
disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. §§ 
3.102, 4.3.

IV.  Analysis

Service connection for deviated nasal septum

In the instant case, a deviated septum was not noted during the 
Veteran's February 1975 entrance examination.  Twenty-four years 
later, in September 1999, a slightly deviated septum was shown on 
X-ray and the deviated septum was also noted on the Veteran's May 
2000 retirement examination.   Additionally, the Veteran has 
reported that he experienced multiple instances of trauma to the 
nose during service, which he believes must have caused the 
septal deviation.  

As the deviated septum was not noted on the Veteran's entrance 
examination, the septum is presumed to be sound upon entrance 
into service.  Thus, in order for it to be established that 
septal deviation actually pre-existed service, there must be 
clear and unmistakable evidence of such pre-existence.  In the 
instant case, there is no such clear and unmistakable evidence, 
as the record contains no medical or lay evidence tending to 
indicate that a septal deviation was present prior to service.   
Also, the Veteran has affirmatively reported several instances of 
trauma to the nose during service, which certainly could have 
been the cause of the septal deviation.  Although this report is 
somewhat lacking in specifics, the record does not present a 
basis for finding that it is not credible.  Accordingly, as there 
is no clear and unmistakable evidence that the septal deviation 
pre-existed service, the Board finds that the Veteran's septum 
was sound on entry and that his septal deviation first became 
manifest in service.  

The record also shows that the Veteran has continued to have the 
septal deviation post-service, with the May 2001 VA examination 
noting nasal obstruction, with right septal deviation, and 
subsequent September 2004 VA examinations also noting the right 
septal deviation.  Accordingly, the record reasonably shows that 
the septal deviation, which was first manifest in service, has 
continued up until the present.  It is not entirely clear whether 
the Veteran's septal deviation actually results in any current 
disability.  However, as it appears that the deviation may be 
linked to some nasal blockage, the Board will afford the Veteran 
the benefit of the doubt and find that a current septal deviation 
disability has also been established.  

Accordingly, as it is reasonably shown that the Veteran has a 
current septal deviation disability, which was incurred in 
service, the preponderance of the evidence is in the Veteran's 
favor and service connection for deviated septum is warranted.  

Service connection for night sweats

The evidence indicates that the Veteran's night sweats first 
became manifest sometime around 1996 or 1997, while serving in 
the Southwest Asia Theater of Operations.  Subsequently, it 
appears that he experienced night sweats intermittently, both 
during the remainder of his service, and post-service, with the 
Veteran most recently reporting during the July 2007 Board 
hearing that he was experiencing night sweats once a week.  The 
record does not provide a basis for finding this most recent 
report of the prevalence of night sweats not credible.   
Accordingly, although the Veteran's night sweats have been 
intermittent, given their continued recurrence over a number of 
years, they are reasonably shown to be chronic.  See 38 C.F.R. 
§ 3.317. 

Additionally, the only specific medical opinion of record 
concerning the etiology of the night sweats, the opinion provided 
by the September 2004 VA Gulf War Guidelines examiner (in his 
February 2005 addendum), indicates that the night sweats are not 
related to any known diagnosis and also indicates that the 
Veteran has Gulf War Syndrome.  Accordingly, given that the 
evidence shows that the Veteran's current  night sweats first 
became during service; given that the night sweats are reasonably 
shown to be chronic; and given that the only medical opinion of 
record addressing the etiology of the night sweats indicates that 
they are related to the Veteran's Gulf War service and are not 
attributable to any known clinical diagnosis, the Board finds 
that the preponderance of the evidence is in the Veteran's favor 
and service connection is warranted for a chronic disability 
manifested by night sweats, which result from an undiagnosed 
illness.   
 
Earlier effective date for service connection for CFS

As noted above, the effective date of an award of service 
connection is generally the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(i).  However, the effective date shall be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service.  Id.

In the instant case, although the Veteran did not specifically 
mention fatigue in the claim received by the RO in November 2000, 
he did more generally indicate that he was seeking service 
connection for "Gulf War Syndrome."  Notably, in the context of 
mental disability,  the Court has found that the scope of a pro 
se Veteran's claim for service connection may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).   Thus, given that the 
symptoms of Gulf War syndrome include fatigue, and given that the 
Gulf War Guidelines examiner, in his February 2005 addendum, 
specifically attributed the Veteran's fatigue to Gulf War 
syndrome, the Board finds that based on the information of 
record, the Veteran's October 2000 claim (received on November 8, 
2000) for Gulf War syndrome may reasonably be construed to 
encompass a claim for CFS.  Accordingly, as this claim was 
received within a year from the veteran's separation from service 
on October 31, 2000, an effective date of November 1, 2000 (i.e. 
the day following separation from service) is warranted for the 
Veteran's service connected CFS. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).   An effective date prior to November 1, 2000 is 
not warranted, as the effective date of service connection may 
not predate the date of the Veteran's separation. 
Rating for CFS

As alluded to above, the Veteran has been assigned a 10 percent 
rating for his service-connected CFS prior to December 16, 2009 
and a 60 percent rating for the CFS from December 16, 2009.

CFS is rated under Diagnostic Code 6354.  38 C.F.R. § 4.88(b).  
 Under Code 6354, CFS symptoms that wax and wane but result in 
periods incapacitation of at least one but less than two weeks 
total duration per year, or; symptoms controlled by continuous 
medication warrant a 10 percent evaluation. A 20 percent 
evaluation is warranted where there are CFS symptoms which are 
nearly constant and restrict routine daily activities by less 
than 25 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least two but less 
than four weeks total duration per year.  A 40 percent disability 
rating is warranted where there are CFS symptoms manifested by 
debilitating fatigue, cognitive impairments, or other impairments 
such as inability to concentrate, forgetfulness, confusion or a 
combination of other signs and symptoms, which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least four but less 
than six weeks total per year.  A 60 percent rating is warranted 
where there are CFS symptoms which are nearly constant and 
restrict routine daily activities to less than 50 percent of the 
pre-illness level or which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.   A 
100 percent rating is warranted where there are CFS symptoms 
which are nearly constant and so severe as to restrict routine 
daily activities almost completely and which may occasionally 
preclude self-care.   For the purpose of evaluating this 
disability, the condition will be considered incapacitating only 
while it requires bed rest and treatment by a physician.  Id. 

In the instant case, during the September 2004 VA general medical 
examination, the Veteran complained of suffering from fatigue 
after cutting his lawn, requiring him to rest for one to two 
days.  He also complained of fatigue on any mild exertion. This 
complaint appears to be compatible with the level of chronic 
fatigue reported by the Veteran during the February  2010 VA 
examination, where the examiner found that the Veteran's fatigue 
was severe enough to reduce or impair his level of functioning to 
less than 50 percent of his pre-illness levels. Accordingly, 
affording the Veteran the benefit of the doubt, the Board finds 
that the Veteran's impairment from the CFS has most nearly 
approximated the criteria for a 60 percent rating for the rating 
period prior to December 16, 2009.  In this regard, the Board 
notes that a 60 percent rating is warranted under Diagnostic Code 
6354, when the fatigue symptoms restrict daily routine activities 
to less than 50 percent of pre-illness levels and that a higher, 
100 percent rating is not warranted unless the symptoms restrict 
the activities almost completely.  In the instant case, there is 
no medical evidence either before or after December 16, 2009 to 
suggest that the fatigue symptoms have restricted that Veteran's 
routine activities almost completely.  In this regard, the 
February 2010 examination showed that the Veteran's fatigue did 
not in any way limit him from shopping, traveling, feeding, 
bathing, dressing, toileting, grooming or shopping and had only a 
mild effect on recreation and a moderate effect on exercise.   
Thus, in sum, the Board finds that both prior to, and from 
December 16, 2009, a 60 percent (but no higher) rating for the 
CFS is warranted.  

The above determination is based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the effective of the grant of 
service connection has the disability been shown to be so 
exceptional or unusual as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization). 38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step: a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, given that the evidence indicates that the Veteran's 
CFS restricts or impairs his level of functioning to less than 50 
percent of his pre-illness levels but does not result in almost 
complete restriction, and given that extraschedular consideration 
is not warranted, a 60 percent (but no higher) rating is 
warranted for CFS for the entire rating period.  








ORDER

Service connection for a deviated nasal septum is granted.

Service connection for night sweats, as a chronic disability 
resulting from an undiagnosed illness is granted.  

An effective date of November 1, 2000, but no earlier, for the 
award of service connection for chronic fatigue syndrome is 
granted.

A 60 percent rating for CFS from November 1, 2000 is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A rating in excess of 60 percent for CFS is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


